DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/408,043 filed on 08/20/2021. Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement filed 08/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,546,790. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention discloses substantial similar subject matter with having different claim limitation arrangement.
However, it would have been obvious to one of ordinary skill in the art at the time of the effectively filling date of claimed invention using either one of claimed invention would achieve similar result without undue experiment. (See the follow claim limitations arrangement).
Claim 1 vs. Claim 1
Current Claimed Invention
Claim 1: A method of determining overlay of a patterning process, the method comprising: 
obtaining a detected representation of radiation redirected by one or more physical instances of a unit cell, wherein the unit cell has geometric symmetry at a nominal value of overlay and wherein the detected representation of the radiation was obtained by illuminating a substrate with a radiation beam such that a beam spot on the substrate was filled with the one or more physical instances of the unit cell; and 


determining, by a hardware computer system and from optical characteristic values from the detected radiation representation, a value of a first overlay for the unit cell separately from a second overlay for the unit cell that is also obtainable from the same optical characteristic values, wherein the first overlay is in a different direction than the second overlay or between a different combination of parts of the unit cell than the second overlay.  

U.S. Patent No. 10,546,790
Claim 1: A method of determining overlay of a patterning process, the method comprising: 
obtaining optical characteristic values of a representation of radiation, redirected by one or more physical instances of a unit cell, detected by an optical measurement machine, wherein the unit cell has geometric symmetry at a nominal value of overlay and wherein the detected representation of the radiation was obtained by illuminating a substrate with a radiation beam such that a beam spot on the substrate was filled with the one or more physical instances of the unit cell; and 
determining, by a hardware computer system and from at least some of the optical characteristic values, a value of a first overlay for the unit cell separately from a second overlay for the unit cell that is also obtainable from the same optical characteristic values, wherein the first overlay is in a different non-parallel direction than the second overlay or between a different combination of parts of the unit cell than the second overlay.


Claim 2 vs. claims 2 and 3
Claim 2: the method of claim 1, wherein the first and second overlays are for different directions and for a same first and second parts of the unit cell and/or

 wherein the first overlay is between a different combination of parts of the unit cell than the second overlay
Claim 2: The method of claim 1, wherein the first and second overlays are for different non-parallel directions and for a same first and second parts of the unit cell.
Claim 3: The method of claim 1, wherein the first overlay is between a different combination of parts of the unit cell than the second overlay.


Claim 3 vs. Claim 4:
claim 3: the method of claim 1, further comprising determining, from the same optical characteristic values as the first overlay value is determined, a value of the second overlay.  
4. The method of claim 1, further comprising determining, from the same optical characteristic values as the first overlay value is determined, a value of the second overlay.


Claim 4 vs. claim 5
claim 4: the method of claim 1, wherein the determining the first overlay value uses a set of weights for pixel optical characteristic values
5. The method of claim 1, wherein the determining the first overlay value uses a set of weights for pixel optical characteristic values.


Claim 5 vs. claim 6
claim 5: the method of claim 1, wherein the first overlay value is determined using a summation for a plurality of pixels of the detected radiation representation of an optical characteristic value for each pixel multiplied by an associated weighting for that pixel.  

6. The method of claim 1, wherein the first overlay value is determined using a summation, for a plurality of pixels of the detected radiation representation, of an optical characteristic value for each pixel multiplied by an associated weighting for that pixel.


Claim 6 vs. claim 7
claim 6: the method of claim 1, wherein optical characteristic values from pixels of the detected radiation representation with greater sensitivity to overlay provide a greater contribution to determining the first overlay value than optical characteristic values from other pixels of the detected radiation with lower sensitivity to overlay.  
7. The method of claim 1, wherein optical characteristic values from pixels of the detected radiation representation with greater sensitivity to overlay provide a greater contribution to determining the first overlay value than optical characteristic values from other pixels of the detected radiation with lower sensitivity to overlay.


Claim 7 vs. Claims 8 and 9:
claim 7: the method of claim 1, wherein the detected radiation was primarily zeroth order radiation and/or 

the detected radiation representation is a pupil representation.  

8. The method of claim 1, wherein the detected radiation was primarily zeroth order radiation.

9. The method of claim 1, wherein the detected radiation representation is a pupil representation


Claim 8 vs. Claim 10:
claim 8: the method of claim 1, wherein the detected radiation representation is processed to subtract optical characteristic values across an axis of symmetry so as to reduce or eliminate the optical characteristic values of a symmetric optical characteristic distribution of the detected radiation representation.  
10. The method of claim 1, wherein the detected radiation representation is processed to subtract optical characteristic values across an axis of symmetry so as to reduce or eliminate the optical characteristic values of a symmetric optical characteristic distribution of the detected radiation representation.


Claim 9 vs. claims 11-14
claim 9: the method of claim 1, wherein the optical characteristic is intensity and/or phase and/or 
wherein the detected radiation representation was detected after an etching process to produce the structure and/or 
wherein the structure is a device structure and/or 


wherein the structure is a non-device structure within a substrate die comprising a device structure.  


11. The method of claim 1, wherein the optical characteristic is intensity and/or phase.
14. The method of claim 1, wherein the detected radiation representation was detected after an etching process to produce the structure.
12. The method of claim 1, wherein the structure is a device structure.

13. The method of claim 1, wherein the structure is a non-device structure within a substrate die comprising a device structure.


Claims 10-20 are also rejected as similar analysis as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851